In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00083-CV




        IN THE INTEREST OF N.G.J., A CHILD




        On Appeal from the 196th District Court
                Hunt County, Texas
               Trial Court No. 80639




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                 ORDER
        On September 4, 2014, the trial court entered an order of termination terminating the

parent-child relationship between N.G.J. and her father, D.J.J., 1 in a private termination

proceeding. The order was entered after a hearing at which D.J.J. appeared pro se and was

permitted to represent himself. D.J.J. was not warned by the trial court of the dangers of self-

representation during the termination proceeding, which implicates rights of constitutional

dimension. See In re C.L.S., 403 S.W.3d 15, 21 (Tex. App.—Houston [1st Dist.] 2012, pet.

denied).     The record of the termination proceeding is a mere fifteen pages in length.

Immediately following the conclusion of the hearing, the trial court found D.J.J. in contempt of

court for disorderly conduct after he slammed the gate to the public seating area in the

courtroom. The trial court sentenced D.J.J. to sixty days in the Hunt County Jail as punishment

for his contempt.

        D.J.J. has filed a pro se notice of appeal, purporting to appeal the trial court’s decision to

grant sole managing conservatorship to N.G.J.’s mother, S.G, and asking that an order be entered

granting joint managing conservatorship. It is apparent from the notice of appeal that D.J.J. does

not grasp the gravity of the trial court’s order, which goes far beyond a mere conservatorship

decision. It is also apparent that it would have been difficult to fully explore issues regarding the

best interests of the child in any significant detail given the brevity of the trial court record.

Contemporaneously with his pro se notice of appeal, D.J.J. also filed a motion seeking the


1
In keeping with the spirit of Section 109.002(d) of the Texas Family Code and Rule 9.8 of the Texas Rules of
Appellate Procedure and in an effort to protect the identity of the minor child who is the subject of this appeal, we
will refer to the parties by their initials. See TEX. R. APP. P. 9.8; TEX. FAM. CODE ANN. § 109.002(d) (West 2014).

                                                         2
appointment of appellate counsel, claiming that he lacked the financial means to retain counsel

on his own. Section 107.021 of the Texas Family Code permits the discretionary appointment of

counsel “[i]n a suit in which the best interests of a child are at issue, other than a suit filed by a

governmental entity requesting termination of the parent-child relationship or appointment of the

entity as conservator of the child.” TEX. FAM. CODE ANN. § 107.021(a) (West 2014); see In re

J.C., 250 S.W.3d 486 (Tex. App.—Fort Worth 2008, pet. denied) (appeal of private termination

order abated to trial court to consider discretionary appointment of counsel).

       In light of the significant constitutional rights at issue in this appeal, we abate this matter

to the trial court to conduct a hearing to determine whether D.J.J. is indigent and, if so, whether

counsel should be appointed to represent D.J.J. on appeal. The trial court should enter any orders

necessary to effectuate these purposes.

       The hearing should be conducted by the trial court within fifteen days of the date of this

order. Appropriate orders and findings should be sent to this Court in the form of a supplemental

clerk’s record within fifteen days of the date of the hearing. Likewise, the court reporter’s

transcription of the hearing should be filed with this Court in the form of a supplemental

reporter’s record within fifteen days of the date of the hearing.

       Because this case involves an appeal from the termination of D.J.J.’s parental rights, this

matter should be expedited at all levels, and if counsel is appointed, he or she should be prepared

to pursue the appeal without further delay.

       All appellate timetables are stayed and will resume on our receipt of both the

supplemental clerk’s and reporter’s records.

                                                  3
      IT IS SO ORDERED.



                          BY THE COURT

Date: January 9, 2015




                            4